Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 27 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 27 recites the limitation "the handle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 23. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 22-26, 28-29 and 31-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
US 2009/0008306 A1 to Cicchello et al. (hereinafter referred to as “Cicchello”) is considered the closest prior art to claim 22.
Cicchello teaches a dialysis machine  (HD unit 40) comprising:
a power supply for providing power to the dialysis machine (AC power supply 112), the power supply including a power supply cable that includes a first ground wire electrically connected to a first ground prong (implicit); and 
a hydraulics system for making dialysate (PD unit 20, figure 11), supplying the dialysate to a dialysate circuit (dialysate bags 12a to 12c, figure 11), and draining spent dialysate from the dialysate circuit (spent dialysate bags 16, 18, figure 11), the hydraulics system including a hydraulics grounding cable that includes a second ground wire electrically connected to a second ground prong (second AC power supply 112, figure 12, suggesting the use of a second grounding) (paragraph [0156] - paragraph [0172]; figure 11; paragraph [0177] - paragraph [0179]; figure 12C).
Cicchello is directed to a system that includes two dialysis machines (a hemodialysis machine and a peritoneal dialysis machine) connected together by a data link. See FIG. 12C. While each of the dialysis machines includes a power supply, neither one of the machines include a plug having two ground wires, that is no single machine includes a plug having a power supply cable that includes a first ground wire and a hydraulic grounding cable that 

Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
8/28/21